DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on July 1, 2021 and January 5, 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Iaconis (US 11,209,845).
	Regarding claim 1, Iaconis discloses a control device (see figure 10) comprising: a faceplate (120); a control module (530), the control module (530) including a first type of sensor (740) to detect a touch input on the faceplate (120), and a second type of sensor (740) to detect passive infrared radiation from an environment of the control device (column 9 lines 1-24); and wherein the faceplate (120) is comprised of a first type of material (column 8 lines 13-28)  over a first portion (500) of the faceplate (120) and a second type of material (column 8 lines 64-67) over a second portion (510) of the faceplate (120), the second type of material being transparent to infrared radiation; and wherein the first portion and second portion of the faceplate are seamlessly joined (see figure 10).
	Regarding claim 2, Iaconis discloses the control device (see figure 10), the second type of material is formed into a lens to receive infrared radiation (column 9 lines 10-24).
Regarding claim 3, Iaconis discloses the control device (see figure 10), wherein the first type of material and the second type of material are seamlessly joined through a molding and curation process (see figure 10).
Regarding claim 4, Iaconis discloses the control device (see figure 10), wherein each of the first and second type of materials are polymeric materials (column 8 lines 13-28 and 64-67).
Regarding claim 5, Iaconis discloses the control device (see figure 10), wherein the first type of material is a polycarbonate material or a PC/ABS alloy material (column 8 lines 13-28), and the second type of material is a high-density polyethylene material (column 8 lines 64-67).
	Regarding claim 6, Iaconis discloses the control device (see figure 10), wherein the control module (530) includes a circuit board (800) , and the first type of sensor (850) includes a plurality of sensing elements distributed over an area of the printed circuit board (530) to detect touch-contact with the faceplate (120), and wherein the control module (530) includes an infrared sensor that is electrically connected to the circuit board (column 9 line 25-column 10 line 24).
Regarding claim 7, Iaconis discloses the control device (see figure 10), wherein the control device is operable as a wall-mounted light switch (see figure 10).
Regarding claim 8, Iaconis discloses a faceplate (120) for a wall-mountable control device, the faceplate (120) comprising:  a first region (500) formed from a first material that is non-conductive (column 8 lines 13-28); a second region (510) that is formed a second material (column 8 lines 64-67) that is transparent to infrared radiation; wherein the first region and the second region form a unitary structure. 
Regarding claim 9, Iaconis discloses the faceplate (120), wherein the first region and the second region are seamlessly joined (see figure 10).
Regarding claim 10, Iaconis discloses the faceplate (120), wherein the faceplate includes an aesthetic border that visually separates the first region from the second region (see figure 10).
Regarding claim 11, Iaconis discloses the faceplate (120), wherein the aesthetic border is structured as a decorative groove that is formed into the unitary structure (see figure 10).
Regarding claim 12, Iaconis discloses the faceplate (120), wherein the second material is substantially opaque to visible light (column 8 lines 64-67).
Regarding claim 13, Iaconis discloses the faceplate (120), wherein the second material is non-conductive (column 8 lines 64-67).
Regarding claim 14, Iaconis discloses the faceplate (120), wherein the first region (500) includes an input groove (see figure 10).

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

October 18, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841